JEAN E. WILLIAMS
Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice

Erika Norman, CA Bar # 268425
Trial Attorney
Natural Resources Section
4 Constitution Square
150 M Street, NE, Suite 2.900
Washington, DC 20002
Phone: (202) 305-0475
Fax: (202) 305-0506
Erika.Norman@usdoj.gov

Attorneys for all Defendants

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

SOUTHEAST ALASKA CONSERVATION         )
COUNCIL, et al.,                      )
    Plaintiffs,                       ) Case No. 1:19-cv-00006-SLG
                                      )
    v.                                )
UNITED STATES FOREST SERVICE, et al., )
                                      )
    Defendants                        )
                                      )
                                      )

  DEFENDANTS’ REQUEST FOR ORAL ARGUMENT ON CROSS-MOTIONS
   FOR SUMMARY JUDGMENT PURSUANT TO LOCAL CIVIL RULE 7.1(f)
       Defendants submit this request for oral argument on the parties’ cross-motions for

summary judgment (ECF Nos. 10, 12), pursuant to Local Civil Rule 7.1(f). Defendants

make this request within five days of the last filing pertaining to the parties’ summary

judgment filings; Defendants’ response to Plaintiffs’ notice of supplemental authority

was filed on December 30, 2019 (ECF No. 32).

       Defendants believe that the Court’s resolution of the parties’ dispositive motions

would be aided by oral argument. Plaintiffs’ notice of supplemental authority implicates

at least three issues that merit clarification by the parties at oral argument: (1) The “site-

specific” or “project-specific” versus “programmatic” nature of the EIS; (2) Whether

additional detail about the project in the EIS was needed to sufficiently understand

environmental impacts under NEPA; and (3) Whether the gathering of additional data

closer-in-time to the commencement of project activities, e.g., via field surveys, impacts

the adequacy of the environmental analysis in the EIS.

       In the event that the Court grants this request, Defendants respectfully suggest that

the parties meet and confer regarding proposed dates for oral argument within any

parameters determined by the Court’s schedule.

Dated: January 2, 2020


                                                   JEAN E. WILLIAMS
                                                   Deputy Assistant Attorney General
                                                   U.S. Department of Justice

                                                   /s/ Erika Norman    _____________
                                                   ERIKA NORMAN
                                                   Trial Attorney
                                                   Natural Resources Section

SEACC, et al. v. U.S. Forest Service, et al.,                                                    1
1:19-cv-00006-SLG
                                                4 Constitution Square
                                                150 M Street, NE, Suite 2.900
                                                Washington, DC 20002
                                                Phone: (202) 305-0475
                                                Fax: (202) 305-0506
                                                erika.norman@usdoj.gov

                                                Counsel for Federal Defendants




SEACC, et al. v. U.S. Forest Service, et al.,                                    2
1:19-cv-00006-SLG
